Title: Lafayette to Abigail Adams, 29 September 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, Abigail



Boston Tuesday Morning 29 September? 1778

Le Marquis de lafayette Most Respectful Compliments Wait on Mrs. Adams and is highly sensible of the honor she had done him By her Most polite letter. He is very sorry that his Going immediately to Camp prevents him from Waiting on her at Bain tree Where he should have been happy to Present her With a tribute of his Gratitude and Respect.
